 



Exhibit 10.1
SECOND AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Second
Amendment”) is made as of this 30th day of December, 2005, by and between OLD
LINE BANK, a Maryland-chartered commercial bank (the “Bank” or “Employer”) and
JAMES W. CORNELSEN (the “Employee”). This Second Amendment amends in certain
respects that certain Executive Employment Agreement dated March 31, 2003,
between the Bank and Employee, as amended by that certain First Amendment to
Executive Employment Agreement dated as of December 31, 2004 (collectively, the
“Original Agreement”).
1. Capitalized Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Original Agreement.
2. Amendments. The Original Agreement is hereby amended as follows:
     a. The following sentence is hereby added to the end of Section 3.1 of the
Original Agreement:
     “As of December 30, 2005, the Board extended the Term for one additional
year such that, as of such date, the Term was to expire as of March 30, 2011.”
     b. Section 4.1(a) of the Original Agreement is hereby amended by deleting
said section in its entirety and replacing it with the following:
     “(a) Base Salary. During the Term, the Employee will receive a base salary
at the rate of $205,000 per annum, payable in substantially equal installments
in accordance with the Bank’s regular payroll practices (“Base Salary”). The
Employee’s Base Salary will be reviewed by the Board annually, and the Employee
will be entitled to receive annually an increase in such amount, if any, as may
be determined by the Board.”
All of the provisions of the Original Agreement are incorporated herein by
reference and shall remain and continue in full force and effect as amended by
this Second Amendment.
3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be considered an original for all purposes but all of which
shall together constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment,
under seal, as of the day and year first hereinabove written.

            WITNESS/ATTEST:   OLD LINE BANK.    
 
         
/s/ Christine M. Rush
  By: /s/ Charles A. Bongar, Jr.   (SEAL)
 
         
 
  Name: Charles A. Bongar, Jr.    
 
  Title: Chairman of Compensation Committee    
 
         
WITNESS:
         
 
         
/s/ Christine M. Rush
  /s/ James W. Cornelsen   (SEAL)
 
       
 
  JAMES W. CORNELSEN    

2